DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim, US Pub. No. 2020/0210010.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Kim teaches a display device (fig. 1, display device 100) comprising: a display panel including a plurality of gate lines, a plurality of data lines, and a plurality of subpixels (fig. 1, display panel 110,  data lines DL, gate lines GL, subpixels SP); a gate driving circuit for supplying scan signals to the plurality of gate lines (fig. 1, gate driver 130); a data driving circuit for supplying data voltage to the plurality of data lines (fig. 1, data driver 120); and a timing controller for controlling the gate driving circuit and the data driving circuit and performing a sensing process for a characteristic value targeting at least one of the gate lines to which the scan signals with a first level are supplied among the plurality of gate lines during a first sensing period (fig. 1, display controller 140; [0081-0084, 0170-0174]).
Regarding claim 2, Kim teaches wherein the gate driving circuit is comprised of a plurality of GIP circuits embedded in a non-display area of the display panel ([0104]).
Regarding claim 3, Kim teaches wherein the gate driving circuit includes: a plurality of shift registers for sequentially generating output signals according to a gate clock through a clock line (fig. 1, gate driver 130, gate shift clock GSC, [0105]); and a plurality of buffer circuits for generating the scan signals according to the output signals of the plurality of shift registers ([0101]).
Regarding claim 17, Kim teaches a driving method of a display device including a display panel in which a plurality of gate lines and a plurality of subpixels are disposed (fig. 1, display panel 110, gate lines GL, subpixels SP), comprising: supplying scan signals to the plurality of gate lines by a gate driving circuit (fig. 1, gate driver 130); performing a first sensing process for a characteristic value targeting at least one of the gate lines to which the scan signals with a first level are supplied among the plurality of gate lines during a first sensing period (fig. 13 and accompanying text); and performing a second sensing process for the characteristic value targeting at least one of the gate lines to which the scan signals with a second level are supplied during a second sensing period (fig. 13 and accompanying text, [0170-0174]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (see above) in view of Suh et al. (hereinafter “Suh”), US Patent No. 10,467,975.
Regarding claim 4, Kim fails to explicitly teach wherein the gate driving circuit is configured that one shift register is connected to a plurality of buffer circuits.
However, in the same field of endeavor, Suh teaches a display device including a timing controller that controls a gate driver and data driver, wherein a shift register (see fig. 2, 110) is connected to a plurality of buffer circuits (see fig. 2, buffer circuit 140, fig. 3, BF1-BFn).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Kim to include the feature of Suh. As such, a person having ordinary skill in the art would appreciate the motivation for doing so would have been to provide a device that sufficiently reflects the data signals in the plurality of pixels within a short time.
Regarding claim 7, Suh teaches wherein the plurality of buffer circuits connected to one shift register generate the scan signals with two or more different levels (fig. 3, BF, ISW, OSW).
Allowable Subject Matter
Claims 5, 6, 8-11, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, either singularly or in combination, teaches or fairly suggests the specific combination comprising the specific elements included in the dependent claims above.
Claims 12-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, either singularly or in combination, teaches or fairly suggests “a plurality of shift registers for sequentially generating output signals according to a gate clock transmitted through a clock line; and a plurality of buffer circuits connected to one shift register for generating the scan signals with two or more different levels; wherein a sensing process for a characteristic value is performed targeting at least one of the gate lines to which the scan signals with a first  level are supplied among the plurality of gate lines during a first sensing period.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH B LEE JR/Primary Examiner, Art Unit 2622